      Case 2:21-cr-00066-KD-N Document 73 Filed 08/13/21 Page 1 of 6                     PageID #: 285



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
vs.                                                )       Criminal Action No. 2:21-00066-KD-MU
                                                   )
DARICK DEWAYNE DILLARD,                            )
                                                   )
         Defendant.                                )

                                                  ORDER

         This action is before the Court on the Motion to Suppress and exhibit filed by Defendant

Darick Dewayne Dillard (doc. 47, doc. 47-1) and the United States’ response (doc. 53). The motion

was heard August 11, 2021. Defendant Dillard, his counsel J. Carlton Taylor, and Assistant United

States Attorney Andrew Arrington were present at the hearing.

         I. Background

         In March 2021, Agent Eric Stallings, an officer with the Fourth Judicial District Drug Task

Force, completed an affidavit and obtained a search warrant to search the residence located at 932 B

Lowery Drive, Selma, Alabama for Dillard and for “marijuana, weapons, stolen property and other

illegal drugs and other controlled substances …” (doc. 47-1). The search warrant was executed on

March 3, 2021. As agents entered the front door, Dillard exited the back door. He was seized at the

wood line behind the residence and arrested. Items including drugs and a firearm were seized from

inside and outside the residence (doc. 47-1, p. 4).

         As a result, Dillard was indicted for the offenses of possession with intent to distribute

approximately 30 grams of cocaine (Count One); possession of a firearm during, in relation to, and in

furtherance of a drug trafficking crime (Count Two); and tampering with a witness, victim or

informant (Count Three) (doc. 1). Subsequently, in the superseding indictment, Dillard was charged

with possession with intent to distribute less than 500 grams of cocaine (Count One); possession of a

                                                       1
   Case 2:21-cr-00066-KD-N Document 73 Filed 08/13/21 Page 2 of 6                       PageID #: 286



firearm during, in relation to, and in furtherance of a drug trafficking crime (Count Two); and

tampering with a witness, victim or informant (Count Three) (doc. 57).

       Dillard moves to suppress “any and all evidence seized in relation to the execution of a search

warrant on March 3, 2021, at 932 B Lowry Drive, Selma Alabama as well as any information or

evidence derived from the search, and any and all testimony or evidence related to the search,

including any statements of the Defendant obtained at the time of the search or as a result of the

search.” (doc. 47, p. 1). He argues that the “warrant authorizing the search was not based on probable

cause, because the affidavit, which provided the basis for the warrant, contained conclusions and

speculations, failed to establish a factual nexus between the residence and illegal activity, and

contained speculative and stale information from an informant.” (Id., p. 7-11).

       Dillard also argues that the good faith exception to exclusion of evidence, as expressed in

United States v. Leon, 468 U.S. 897 (1984), does not apply. He argues that the issuing judge

abandoned his role of making an independent assessment of probable cause, the issuing judge’s belief

in the existence of probable cause based on the deficient affidavit was unreasonable, and that the

affidavit in support of the warrant was so “bare-boned” and thus facially deficient that the executing

officers could not reasonably have presumed the warrant was valid (Id., p. 11-14).

       The United States argues that the affidavit supplied the necessary probable cause to support the

issuance of the warrant (doc. 53, p. 4-8). The United States points out that the affidavit made clear that

Dillard was wanted for federal firearms crimes, and that surveillance indicated he used the Lowery

Street residence, thus it was reasonable to search for him at that residence. The United States also

points out that the affidavit disclosed Dillard’s criminal history of narcotics, firearms, and violent

crimes; the reliable confidential informant’s statement to Agent Stallings regarding possible illegal

narcotics transactions; and the lengthy investigation by law enforcement, all of which support a finding

of probable cause that narcotics would be located in the residence. As to the nexus between the items

                                                     2
   Case 2:21-cr-00066-KD-N Document 73 Filed 08/13/21 Page 3 of 6                        PageID #: 287



to be seized and Dillard’s residence, the United States points out that the Agent had surveillance

confirming Dillard’s location at the residence and the reliable confidential informant’s statement

corroborated by the yearlong investigation into Dillard’s illegal activities (doc. 53, p. 6).

       The United States also argues that the good faith exception to exclusion of evidence applies and

therefore, the Court need not make determination of probable cause (Id., p. 7-8) The United States

argues that none of the four situations which merit exclusion are present in this action, and that Agent

Stallings and the other officers executing the search warrant acted in good faith reliance upon the

warrant. (Id.)

       II. Analysis

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons, houses,

papers, and effects, against unreasonable searches and seizures.” U.S. Const. Amend. IV. Minnesota v.

Carter, 525 U.S. 83, 88 (1998) (The Amendment protects individuals against unreasonable searches of

“their persons [and] houses.”). The Fourth Amendment provides that “no Warrants shall issue, but

upon probable cause, supported by Oath or affirmation, and particularly describing the place to be

searched, and the persons or things to be seized.” U.S. Const. Amend. IV. “If, under the totality of the

circumstances, ‘there is a fair probability that contraband or evidence of a crime will be found in a

particular place,’ then there is a sufficient basis for probable cause.” United States v. Schulz, 486 Fed.

Appx. 838, 841 (11th Cir. 2012) (quoting United States v. Lopez, 649 F.3d 1222, 1245 (11th Cir.2011)

(internal quotation marks omitted). “A fair probability is present ‘when the facts and circumstances

would lead a reasonably prudent person to believe that the place to be searched contains contraband or

evidence of a crime.’” Id. “When deciding whether a search warrant was supported by probable cause,

we must consider only that information brought to the attention of the issuing judge.” Id. (citing United

States v. Lockett, 674 F.2d 843, 845 (11th Cir.1982)).

       “For probable cause to search a residence, there must be some nexus between the premises and

                                                     3
   Case 2:21-cr-00066-KD-N Document 73 Filed 08/13/21 Page 4 of 6                       PageID #: 288



the alleged criminal activity. [] This does not require an allegation in the supporting affidavit that

criminal activity took place at the residence, but it does require that the affidavit show a connection

between the defendant and the residence and a link between the residence and the criminal activity. []

Probable cause exists to support a search of a defendant's residence where there is evidence that the

defendant is in possession of contraband that is of the type that would normally be hidden at one's

residence.” United States v. Schulz, 486 Fed. Appx. at 841–42 (citations omitted). “Probable cause to

support an affidavit accompanying a search warrant application exists when it ‘establish[es] a

connection between the [plaintiff] and the residence to be searched and a link between the residence

and any criminal activity.’” United States v. Martin, 297 F.3d 1308, 1314 (11th Cir. 2002).

       “A court reviewing the issuance of a search warrant by a state court judge is not to conduct a de

novo probable cause determination, but is merely to decide whether the evidence viewed as a whole

provided a ‘substantial basis’ for the finding of probable cause at the time the warrant was issued.”

United States v. Mitchell, No. 2:20-CR-224-RAH, 2021 WL 3036153, at *2 (M.D. Ala. July 19, 2021)

(citing Massachusetts v. Upton, 466 U.S. 727, 732-33 (1984) (per curiam) and Illinois v. Gates, 462

U.S. 213, 236 (1983)). Also, “[c]ourts reviewing the legitimacy of search warrants should not interpret

supporting affidavits in a hypertechnical manner.” United States v. Miller, 24 F. 3d 1357, 1361 (11th

Cir. 1994) (citation omitted). “[A] realistic and commonsense approach should be employed so as to

encourage recourse to the warrant process and to promote the high level of deference traditionally

given to magistrates in their probable cause determinations.” Id. (citation omitted). “

       “The ‘judicially created’ exclusionary rule fills [the absence of a remedy in the Fourth

Amendment] by providing that generally, ‘[e]vidence seized as the result of an illegal search may not

be used by the government in a subsequent criminal prosecution.’” United States v. Morales, 987 F.3d

966, 972 (11th Cir. 2021) (quoting United States v. Martin, 297 F.3d at 1312 (internal quotation marks

and citation omitted). Overall, Defendant has the burden of establishing that a search warrant is

                                                     4
   Case 2:21-cr-00066-KD-N Document 73 Filed 08/13/21 Page 5 of 6                      PageID #: 289



defective such that evidence should be excluded. United States v. Lockett, 533 Fed. Appx. 957, 965

(11th Cir. 2013).

       An exception to the exclusionary rule applies if law enforcement acts in good faith that the

warrant is supported by probable cause. United States v. Leon, 468 U.S. 897, 919-920 (1984). Thus,

“inadmissible evidence obtained by police officers acting in reasonable reliance upon a search warrant

that is ultimately found to be unsupported by probable cause” will not be suppressed if the exception

applies. United States v. Martin, 297 F.3d at 1312-13. The exception applies in all instances except in

the following situations:

       (1) where “the magistrate or judge in issuing a warrant was misled by information in an
       affidavit that the affiant knew was false or would have known was false except for his
       reckless disregard of the truth”; (2) “where the issuing magistrate wholly abandoned his
       judicial role ... (3) where the affidavit supporting the warrant is “so lacking in indicia of
       probable cause as to render official belief in its existence entirely unreasonable”; and (4)
       where, depending upon the circumstances of the particular case, a warrant is “so facially
       deficient—i.e., in failing to particularize the place to be searched or the things to be
       seized—that the executing officers cannot reasonably presume it to be valid.

United States v. Martin, 297 F.3d at 1313; (citing United States v. Leon, 468 U.S. at 922).

       Although Defendant raised arguments under the second, third, and fourth situations, the

testimony and evidence presented at the hearing raise concerns only under the third situation. In that

regard, the Court finds that the affidavit and other evidence, including the testimony of the law

enforcement agents, fail to show sufficient indicia of probable cause to search the residence for

controlled substances. There was no indication that any drug activity had occurred at the residence.

Even the reliable informant only said that the residence “may” be used for illegal drug activity.

       As to the warrant to search the residence for Dillard, the Court finds there was sufficient

probable cause to support the issuance of the warrant. Primarily, the evidence established that the task

force agents conducted extensive surveillance of the residence. They also observed the vehicle known

to be driven by Dillard at the residence the entire day of March 2, 2012, and on the day of execution of

                                                    5
   Case 2:21-cr-00066-KD-N Document 73 Filed 08/13/21 Page 6 of 6                     PageID #: 290



the warrant, March 3, 2021.

       Since the warrant to search the residence for Dillard was supported by probable cause, the

agents were lawfully in the residence. Therefore, evidence of any controlled substance, weapons, etc.,

that was in plain view1 inside the residence during the search for Dillard or security sweep is not

suppressed. And evidence that was found outside the residence is not suppressed.

       Accordingly, upon consideration of the motion, response, and the arguments, testimony, and

evidence presented at the hearing, and for reasons more fully set forth on the record, the motion to

suppress is GRANTED in part and DENIED in part, as follows:

       1) the Motion is DENIED as to suppression of the evidence obtained from the search of the
       residence for Dillard, including any statements made by Dillard.

       2) The Motion is GRANTED as to suppression of the evidence obtained from the search of the
       residence for illegal drugs, weapons, etc., that was found in the residence and not in plain view.

       3) The Motion is DENIED as to suppression of the evidence obtained from the search of the
       residence for illegal drugs, weapons, etc., that was found in plain view in the residence and as
       to illegal drugs, weapons, etc., found outside the residence.



       DONE and ORDERED this 13th day of August 2021.



                                              /s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




       1
          “An officer may seize evidence that is in plain view despite the failure to obtain a search
warrant if two elements are satisfied: (1) lawful access to the object seized, and, (2) the incriminating
nature of the object seized is immediately apparent.” United States v. Hromada, 49 F.3d 685, 690 n.11
(11th Cir. 1995) (citing Horton v. California, 496 U.S. 128, 136–37 (1990)).

                                                    6
